Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 3/4/2022.
Claims 1-23 have been examined.
The examiner notes that some of the claims have been rejected twice, using different prior art and/or different combinations of prior art.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 depends from claim 17, but basically repeats the second half of claim 17.  The examiner assumes that the applicants meant for claim 17 to be amended similarly to claims 1 and 10, but the limitations were inadvertently left in claim 17 and then also added to a dependent claim 23.  
Appropriate correction is required.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosbettu et al. (US Patent Application Publication Number 2017/0228119) hereinafter referred to as Hosbettu.
Regarding claim 1, Hosbettu disclosed a non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to:
receive a machine learning (ML) package to be deployed in a robotic process automation (RPA) system, the ML package comprising an ML model (Hosbettu Abstract and Paragraphs 0022 and 0042-0049, for example); and
perform primary validations on the ML package to determine whether contents of the ML package comply with requirements for an ML model in the ML package to be deployed in the RPA system (Hosbettu Abstract and Paragraphs 0022 and 0042-0049, for example).

Regarding claim 10, Hosbettu disclosed a computer-implemented method, comprising:
performing, by a conductor application, primary validations on a machine learning (ML) package to be deployed in a robotic process automation (RPA) system, the primary validations determining whether contents of the ML package comply with requirements for an ML model in the ML package to be deployed in the RPA system (Hosbettu Abstract and Paragraphs 0022 and 0042-0049, for example).

Regarding claims 4 and 13, Hosbettu disclosed that input to the ML model comprises a string, a file, a list of files, a list or dict structure, a numpy array, a dataframe, or a series (Hosbettu Paragraph 0036).

Regarding claim 5, Hosbettu disclosed that the program is configured to support multiple programming languages, multiple build platforms, or both (Hosbettu Paragraph 0056).

Claims 1, 2, 4, 5, 7, 9, 10, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baierlein et al. (US Patent Application Publication Number (US 2020/0371782) hereinafter referred to as Baierlein.
Regarding claim 1, Baierlein disclosed a non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to:
receive a machine learning (ML) package to be deployed in a robotic process automation (RPA) system, the ML package comprising an ML model (Baierlein Paragraphs 0048, 0055, 0062, and 0077-0079 for example); and
perform primary validations on the ML package to determine whether contents of the ML package comply with requirements for an ML model in the ML package to be deployed in the RPA system (Baierlein Paragraphs 0048, 0055, 0062, and 0077-0079 for example).

Regarding claim 10, Baierlein disclosed a computer-implemented method, comprising:
performing, by a conductor application, primary validations on a machine learning (ML) package to be deployed in a robotic process automation (RPA) system, the primary validations determining whether contents of the ML package comply with requirements for an ML model in the ML package to be deployed in the RPA system (Baierlein Paragraphs 0048, 0055, 0062, and 0077-0079 for example).

Regarding claims 2, and 11, Baierlein disclosed that the primary validations comprise verifying that a single parent folder in the ML package contains contents of the ML model, verifying that the ML package comprises a naming requirements file that defines required dependencies, ensuring that a starting class or a main class contains predefined methods or functions, or any combination thereof (Baierlein Paragraphs 0019, 0064, and 0093 for example).

Regarding claims 4 and 13, Baierlein disclosed that input to the ML model comprises a string, a file, a list of files, a list or dict structure, a numpy array, a dataframe, or a series (Baierlein Paragraphs 0019, 0064, and 0093 for example list of recommended components required for deploying the artifact).

Regarding claim 5, Baierlein disclosed that the program is configured to support multiple programming languages, multiple build platforms, or both (Baierlein Paragraphs 0048-0058).

Regarding claims 7 and 15, Baierlein disclosed when at least one of the primary validations fails, the computer program is further configured to cause the at least one processor to:
change a status of the ML package to indicate that primary validation failure occurred and display an indication of the primary validation failure (Baierlein Paragraphs 0061-0063 for example).


Regarding claim 9, Baierlein disclosed that the computer program requires a predetermined package structure for the primary validations (Baierlein Paragraph 0079 for example).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 6, 8, 12, 14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baierlein.
Regarding claims 17, 21, 22, and 23, while Baierlein taught a system, comprising:
memory storing computer program instructions; and
at least one processor configured to execute the stored computer program instructions, wherein the computer program instructions are configured to cause the at least one processor to:
receive a machine learning (ML) package to be deployed in a robotic process automation (RPA) system, the ML package comprising an ML model (Baierlein Paragraphs 0048, 0055, 0062, and 0077-0079 for example);
perform primary validations on the ML package to determine whether contents of the ML package comply with requirements for an ML model in the ML package to be deployed in the RPA system (Baierlein Paragraphs 0048, 0055, 0062, and 0077-0079 for example);
performing at least one secondary validation on the ML package to determine whether malicious code is present in the ML package (Baierlein Paragraphs 0048, 0055, 0062, and 0077-0079 for example); and 
when the at least one secondary validation succeeds, deploy the ML model to the RPA system (Baierlein Paragraphs 0048, 0055, 0062, and 0077-0079 for example), but Baierlein did not explicitly teach the claimed order of validation steps, or specifically that the secondary validation is performed when the primary validations succeed.
Instead, Baierlein disclosed performing a pre-check including malware scanning, static screening, and dynamic screening.  Baierlein also disclosed that these different screening can be performed in parallel (Baierlein Paragraphs 0079 and 0090 for example).
However, there are a limited number of verification operations being performed, including the malware scan, and the model verification, the verification operations do not directly depend on one another, and changing the order in which the verifications are performed will not produce new or unexpected results.  This is evidenced by Baierlein teaching that they can be performed in parallel.  As such, it would have been obvious to the person having ordinary skill in the art that they could have been done in any order, to perform all necessary verifications prior to deployment of the model.  In other words, it is prima facie obvious that the malware scan of the model package can be performed after the model validation.
Regarding claims 3, 12, and 19, while Baierlein did not explicitly teach ensuring that a starting class or a main class comprise predict methods and initialize methods, Baierlein did teach determine adherence of artifact to standards, perform syntax and semantics checks (Baierlein Paragraph 0079 for example).  Inclusion of both predict and initialize methods in the main class of a machine learning model was well known in the art of programming machine learning models. As such, because inclusion of predict methods and initialize methods in the starting class or main class is a well-known design choice in machine learning model creation, it would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have utilized such a design choice in creating the models of Baierlein, as well as verification of their existence when verifying the adherence of the model to standards, syntax, and semantics.
Regarding claims 6, 14, and 20, Baierlein taught that the ML package comprises a model folder, the model folder comprising predefined methods or functions, and a requirements file that lists other dependent files (Baierlein Paragraphs 0053, 0055, and 0059, for example) but did not explicitly teach that the package includes a main class.  However, it was well known in the art before the effective filing date of the invention for applications to contain a main class (in fact often required by the particular programming language utilized), and as such, it would have been obvious to the person having ordinary skill in the art to have included a main class in the machine learning models of Baierlein.  This would have been obvious because the person having ordinary skill in the art would have been motivated to implement the model in a well-known manner.
Regarding claims 8 and 16, Baierlein taught that when the at least one secondary validation fails, the computer program is further configured to cause the at least one processor to:
change a status of the ML package to indicate that secondary validation failure occurred and display an indication of the secondary validation failure (Baierlein Paragraphs 0061-0063).

Regarding claim 18, see the rejection of claim 2 in view of Baierlein above.

Claims 8, 16, 17, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hosbettu, further in view of Baierlein.

Regarding claims 17, 21, 22, and 23, while Hosbettu taught a system, comprising:
memory storing computer program instructions; and
at least one processor configured to execute the stored computer program instructions, wherein the computer program instructions are configured to cause the at least one processor to:
receive a machine learning (ML) package to be deployed in a robotic process automation (RPA) system, the ML package comprising an ML model (Hosbettu Abstract and Paragraphs 0022 and 0042-0049, for example);
perform primary validations on the ML package to determine whether contents of the ML package comply with requirements for an ML model in the ML package to be deployed in the RPA system (Hosbettu Abstract and Paragraphs 0022 and 0042-0049, for example);
Hosbettu did not explicitly teach that when the primary validations succeed, perform at least one secondary validation on the ML package to determine whether malicious code is present in the ML package; and when the at least one secondary validation succeeds, deploy the ML model to the RPA system.
Baierlein taught, in an analogous art, a system for deploying a machine learning model for controlling an application (for example automation and robot control), wherein prior to deploying the model, a pre-check is performed on the model where the model package is checked for virus and malicious code (Baierlein Paragraphs 0077-0079 for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Baierlein in the model deployment system of Hosbettu by performing a pre-check including performing at least one secondary validation on the ML package to determine whether malicious code is present in the ML package, and when the at least one secondary validation succeeds, deploy the ML model to the RPA system.  This would have been obvious because the person having ordinary skill in the art would have been motivated to protect the deployment environment from malicious models.
In this combination, it is not explicitly clear which order of operations would be performed.  However, there are a limited number of verification operations being performed, including the malware scan, and the model verification, the verification operations do not directly depend on one another, and changing the order in which the verifications are performed will not produce new or unexpected results.  As such, it would have been obvious to the person having ordinary skill in the art that they could have been done in any order, or all at the same time, to perform all necessary verifications prior to deployment of the model.  In other words, it is prima facie obvious that the malware scan of the model package can be performed after the model validation.
Regarding claims 8 and 16, Hosbettu and Baierlein taught that when the at least one secondary validation fails, the computer program is further configured to cause the at least one processor to:
change a status of the ML package to indicate that secondary validation failure occurred and display an indication of the secondary validation failure (Baierlein Paragraphs 0061-0063).


Conclusion
Claims 1-23 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2021/001845 taught a system including validation of a machine learning model for RPA, but did not explicitly teach checking the model for malware.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491